TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 30, 2015



                                     NO. 03-13-00390-CR


                                   Andria Stanley, Appellant

                                                v.

                                  The State of Texas, Appellee




       APPEAL FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
           AFFIRMED; MODIFIED AND, AS MODIFIED, AFFIRMED --
                     OPINION BY JUSTICE BOURLAND




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the trial court’s

judgments requiring reversal. Accordingly, the Court affirms the trial court’s judgment of

conviction for Count I. However, there was error in the judgment of conviction for Count III

that requires correction. Therefore, the Court modifies the trial court’s judgment of conviction

for Count III to reflect that the “Statute for Offense” is “22.02(a)(2) Penal Code.” The judgment,

as modified, is affirmed. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.